Order unanimously affirmed, without costs. Memorandum: In this proceeding under Family Court Act article 10 to determine whether respondent had sexually abused her children, the court properly admitted the affidavits of a Sheriffs Department investigator which recited the children’s out-of-court statements describing acts of sexual abuse. Those affidavits were admissible under Family Court Act § 1046 (a) (iv) as memoranda of the investigator’s interviews with the children and the children’s statements contained therein were admissible under Family Court Act § 1046 (a) (vi).
*937The children’s statements were sufficiently corroborated and the court thus properly sustained the allegations of abuse against respondent. Corroborative evidence is "[a]ny other evidence tending to support the reliability of’ the child’s out-of-court statement (Family Ct Act § 1046 [a] [vi]). Here, the statement of each child, while insufficient standing alone to sustain the petition, tends to support the reliability of the others (Matter of Tantalyn TT., 115 AD2d 799, 801; Matter of Cindy JJ., 105 AD2d 189, 190-191). This is especially true with respect to the eldest child’s statement describing acts of abuse committed by respondent against his brothers (see, Matter of Cindy JJ., supra). Additional corroboration is supplied by the evidence that the eldest child made separate statements to two witnesses, each of whom testified credibly about such statements (see, Matter of Michael G., 129 Misc 2d 186, 191-192; see also, Matter of Jennifer Maria G., 112 AD2d 755, 756, mot to dismiss appeal granted 66 NY2d 1035). Finally, the testimony of Merlene White enhanced the reliability of the children’s statements. White testified that she observed respondent’s youngest children, ages 6V2 and 4 Vi, place their hands under her shirt and play with her breasts for 5 to 10 minutes without respondent saying anything to the children or making any effort to interfere. This evidence of sexual abuse (see, Family Ct Act § 1012 [e] [iiij; Penal Law § 130.00 [3]; § 130.65) strengthens and confirms the reliability of the children’s statements and reveals respondent’s "distorted notion” of her role as a parent (Matter of Cindy JJ., supra). (Appeal from order of Onondaga County Family Court, McLaughlin, J.—sexual abuse.) Present—Dillon, P. J., Doerr, Denman, Pine and Lawton, JJ.